Hamer, J.
This is an appeal from the district court for Pierce county. The case was heard before Judge Welch and a *58jury. The jury returned a verdict for the defendants, and the plaintiff has appealed.
The action was upon a promissory note given as the purchase price for land. The defense was fraud in the sale of the land, and failure of consideration. The plaintiff denied those allegations, and alleged that he was an innocent purchaser of the note for full value, before due, in the regular course of business.
The plaintiff in the brief has discussed quite at large the sufficiency of the evidence as to the fraud and failure of consideration. He has quoted largely from the evidence upon that point. We cannot undertake to analyze the evidence within reasonable limits in this opinion. It is substantially conflicting, and the finding of the jury is not so clearly. wrong as to require a reversal for that reason. The plaintiff has not complied with rule 12 which requires: “Each proposition must be numbered and separately stated, concisely and without argument or elaboration, and authorities relied upon as supporting them must be cited with each proposition, respectively.”
In the course of his argument upon the sufficiency of evidence, it is suggested that the court ought not to have allowed so many amendments to the pleading. The rule of the statute in regard to amendment of pleadings is very liberal, and provides that the court may, “in furtherance of justice, and on such terms as may be proper, amend any pleading.” Code, sec. 144. When such amendments make a continuance necessary, or otherwise increase the-costs, it is very important that amendments should be allowed upon just terms, and usually, when such amendments are allowed, the only question of difficulty is as to the terms that should be required.
In the same manner plaintiff suggests that the court erred in admitting testimony, but we have not observed any such error in that regard as to require a reversal.
The judgment of the district court is therefore
Affirmed.
Morrissey, C. J., Letton and Fawcett, JJ., not sitting.